 Case 19-00499-JMC-7          Doc 8    Filed 02/05/19    EOD 02/05/19 10:18:39       Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-00499-JMC-7

 Amal Naguib Tawfeek Morcos
                                                  Chapter 7

 Debtor(s).                                       Judge James M. Carr

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
 Case 19-00499-JMC-7         Doc 8     Filed 02/05/19     EOD 02/05/19 10:18:39         Pg 2 of 2



                                CERTIFICATE OF SERVICE

I certify that on February 5, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Dana L. Oglesby, Debtor’s Counsel
       court@indybankruptcylaw.com

       Gregory K. Silver, Trustee
       trusteegksilver@yahoo.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on February 5, 2019, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Amal Naguib Tawfeek Morcos, Debtor
       10799 Bunker Hill Drive
       Carmel, IN 46032

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
